Title: From George Washington to Major General Stirling, 27 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Morris Town July 27th 1777.

I was this morning favoured with yours of the 26th. I am surprized to hear Colo. Morgans Corps was at Heckensack when you mention. I should suppose your information premature, having sent Orders to him to march the moment I had intelligence of the Fleet’s sailing and having written to him since.
Your going to Baskenridge must depend on the information you receive from Colo. Dayton respecting the Subject of my Letter written Yesterday. If it be such, as to authorize an Attempt upon the Enemy on Staten Island or rather to promise a favourable issue to such an Enterprize, I think you cannot go—If it is Otherwise and forbids the Experiment, I shall be happy your Lordship will take the indulgence you wish.
Dayton & Ogdens Regiments cannot join you yet—I incline to keep ’em where they are for the protection of the Inhabitants and to prevent plundering parties from Staten Island, till I am more certainly advised of the Enemy’s destination against Philadelphia. I am My Lord with great respect Yr Most Obedt sert

Go: Washington


P.S. If Colo. Morgan is certainly at Heckensack, you will be pleased to transmit him the inclosed Letter by Express.

